Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, 7, 16 and 20 have been amended. Claims 2-4 have been cancelled. Claim 6 remains cancelled. Claims 1, 5 and 7-20 remain pending and are ready for examination.

Response to Arguments
Applicant’s arguments, see pages 1-2 (numbered pages 6-7), filed September 13th, 2021, with respect to Claims 1, 5 and 7-20 have been fully considered and are persuasive.  The 35 U.S.C. 102(a) Rejection and the 35 U.S.C. 103 Obviousness Rejection of Claims 1, 5 and 7-20 has been withdrawn. 

The examiner has considered the applicant’s arguments in light of the amendments to the claim and found them persuasive. The applicant’s arguments corresponding to the Simionescu reference and the claimed limitations distinguishing between the specific operations of detecting and analyzing a predetermined number out of a subset of commands sorted according to address, as well as the re-ordering of commands based on said detection is sufficiently distinguished from Simionescu to overcome the rejection.

Allowable Subject Matter
Claims 1, 5 and 7-20 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 16 and 20 have been indicated as containing allowable subject matter. Independent claim 1 recites a data stream identification system by which the host transmits a sequence of commands to a storage device which will, independently from the host, sort a particular subset of the commands according to address, examine a predetermined number of commands in said subset in an order sorted according to address, and determine based on the commands, whether or not the data items identified in said subset are addressed sequentially. After this determination, the storage device can optimize processing for at least a portion of the sequence of commands in the subset and commands following the subset. This particular procedure of sorting, examining and optimizing the processing of a sequence of commands is novel and is not taught by prior art in the current technological field. Independent claims 1, 16 and 20 are therefore allowable. Further, dependent claims 5, 7-15 and 17-19 are allowable due to dependence on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136